Nott, J.,
concurring:
1 think tbe first question in this case is, whether tbe quartermaster who made tbe contract with tbe claimant was tbe authorized agent of tbe defendants. I agree with tbe majority of tbe court in tbe exposition given to tbe Act July 4,1864, § 4, (13 Stat. L., p. 394,) and hence that be was not. That conclusion is necessarily tbe end of tbe case; and when we determine that bis acts were unlawful, it is not our duty to go further and inquire whether tbe unlawful acts were done in due “ form of law.”
Tbe Act June 2,1862, (12 Stat. L., 411,) which requires a contract to be reduced to writing, bears so strong a resemblance to tbe Act 21st April, 1808, (2 Stat. L., p. 484,) which requires a clause to be inserted in every contract that no member of Congress shall be admitted to participate therein — a statute which this court has always treated as directory and not mandatory —that I do not feel sure that tbe act of 1862 renders by implication all unwritten contracts absolutely void, and therefore upon that point prefer to express no opinion.